Title: General Orders, 22 February 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge Feby 22nd 1778—Sunday.
Orkney—Ormond—Otway—


The Commissary General is, if possible to keep the Camp well supplied with rice for the use of the sick; if rice cannot be had, Indian meal is to be provided in it’s place; and as this is an article that can at all

times and under all circumstances be had no excuse will be admitted for the neglect.
He is every monday to make a return of all his issues in the course of the week and of his stock on hand in Camp, and on the first day of every month the issues in the month preceeding are to be carefully made out and forwarded to the Commissary General who is to return the whole in one view as soon after as possible to The Commander in Chief—A Monthly Return is also to be made of the quantity of provisions and other articles in the Commissary’s department.
The regimental Surgeons are desired to be more punctual in making returns of their sick to the Chief Surgeon of the flying Hospital present on every Monday.
At a General Court Martial whereof Colonel Cortlandt was President (Feby 17th 1778) Thomas Scott of 5th Pennsylvania Regiment tried for desertion and unanimously acquitted: Likewise Thomas Lawler of 4th Pennsylvania Regt tried for deserting to the Enemy the 5th of October last, found guilty and sentenced to receive one hundred lashes on his bare back well laid on—Also James Low of 13th Pennsylvania Regiment tried for the same Crime found guilty & sentenced to receive one hundred lashes on his bare back—Also John Henry of 7th Pennsylvania Regiment tried for the same crime & acquitted.
Likewise Thomas Whitney of Coll Bowman’s Company of Artillery tried for the same crime found guilty and sentenced to receive one hundred lashes on his bare back well laid on.
At the same Court William Harris of 9th Pennsylvania Regiment tried for getting drunk, threatning the life of one Cameron and knocking him down, also for striking the Corporal of the quarter Guard after being confined, and Dennis Kennedy of 9th Pennsylvania Regt tried for striking and abusing said Cameron and threatning to desert as soon as he got shoes & cursing Congress; William Harris found guilty of striking the Corporal of the Guard, being a breach of Article 5th section 18th of the Articles of War and sentenced to receive thirty lashes on his bare back—Dennis Kennedy found guilty also of the charge alledged against him and sentenced to receive one hundred lashes on his bare back.
The Commander in Chief approves the aforegoing sentences and orders those against Lawler Low, Whitney, Harris and Kennedy to be put in execution tomorrow morning at roll-call at the heads of the regiments to which they respectively belong.
Scott to be immediately released from his confinement also Henry who is to join his regiment.
